                                                                      l" "i DC SDN Y
                                                                      DOCLMENT                                 .
                                                                                                               I

                                                                                                               I
UNIT ED STATES DISTRICT COURT
SOUT HE RN DISTRICT OF NEW YORK
----------------------------------- x
STAT E OF NEW YORK, et al.,
                                                                      ELECTRONICALLY FILED
                                                                      DOC#:
                                                                      ~; . fE ~ -~ ED: _
                                                                                           3/1~
                                                                                           _,__------1,.___-   I
                               Plaintiffs,               19 Civ . 5434        (VM)

         - against -                                     ORDER

DEUTSCHE TELEKOM AG , et al .,

                               Defendants .
----------------------------------- x
VICTOR MARRERO, United States District Judge.

         On February 11 , 2020 , defendants Deutsche Telekom AG , T- Mobile US ,

Inc .,     Softbank         Group   Corp .,   and    Sprint    Corporation         (collectively,

" Defendants " ) moved to seal various exhibits admitted in the trial of

this act i on , either in who l e or in part , from the public record .                              (See

Dkt .     No .    411 . )    Non-parties      DISH   Network       Corporation         and     Comcast

Corporation subsequently filed motions to seal certain trial exhibits

containing their confidential                 information from the public record on

February 19, 2020 and February 21 , 2020 , respectively.                           (See Dkt . Nos.

412 ,    413.) Local Civil Rule 39 . 1 of the United States District Courts

for      the     Southern     and   Eastern    Districts      of   New    York     provides         that

"[u]nless the Court orders otherwise, trial and hearing exhibits shall

not be filed with the Clerk [of Court], but shall be retained in the

custody of the respective attorneys who produced them in court. " See

also Gasperini v . Ctr. for Humanities , Inc., 972 F. Supp . 765 , 772 n . 4

(S . D. N.Y . 1997) ,        vacated and remanded on other grounds ,                   149 F.3d 137

(2d Cir . 1998)         (noting that "trial exhibits are not filed with the Clerk
of Court" as a general matter). As the Court has not ordered that the

exhibits admitted at trial be filed with the Clerk of Court or otherwise

made   public,    the   Court   accordingly   denies   the   motions   to   seal   by

Defendants,      DISH Network Corporation,     and Comcast Corporation         (Dkt .

Nos . 411 - 413) as moot at this time.



SO ORDERED.


Dated: New York, New York
       24 February 2020



                                     ~             U.S. D. J.
